  8:20-cr-00036-RFR-MDN Doc # 95 Filed: 07/27/21 Page 1 of 1 - Page ID # 205




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR36
                                            )
      vs.                                   )
                                            )
SPENCER ALLEN SCOTT,                        )                  ORDER
LEONARD HATTEN, JR.,                        )
and DONAVAN SHAW,                           )

                   Defendants.


      This matter is before the court on the defendant, Donavan Shaw’s Unopposed
Amended Motion to Continue Trial [94]. Counsel needs additional time to meet with the
defendant and review discovery in this matter. For good cause shown,

     IT IS ORDERED that the Motion to Continue Trial [93] is denied as moot, and the
Amended Motion to Continue Trial [94] is granted, as follows:

      1.     The jury trial, for all defendants, now set for August 30, 2021, is continued
             to October 5, 2021.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and October 5, 2021, shall be deemed excludable
             time in any computation of time under the requirement of the Speedy Trial
             Act. Failure to grant a continuance would deny counsel the reasonable time
             necessary for effective preparation, taking into account the exercise of due
             diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: July 27, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
